DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 3 and 10-13 are canceled.
	In view of the amendment, filed on 04/19/2022, the following rejections are withdrawn from the previous office action, mailed on 12/24/2021.
Rejections of claims 1-9 under 35 U.S.C. 112(b)
Rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Fiorentini (WO ‘397)

Response to Arguments
Applicant’s arguments, see remarks filed on 04/19/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-9 have been withdrawn.
Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “Frame device for retaining and positioning sheet materials to be thermoformed to obtain objects made of plastics material”, as claimed in claim 1, said device comprising: a first tubular element defining internally a first vacuum chamber for grasping by aspiration a first sheet material; a second tubular element defining internally a second vacuum chamber, separate from and independent of said first vacuum chamber and configured for grasping by aspiration a second sheet of material, wherein said first tubular element and said second tubular element are fixed together permanently so as to define a grasping frame-structure configured as a single piece to perform simultaneous and independent gripping actions on the first and second sheet materials, respectively; a first gripping slot and second gripping slot that extend peripherally on respective mutually opposite faces and are suitable for receiving internally, by an aspiration action, perimeter portions respectively of the first sheet material and of the second sheet material, said first griping slot and second gripping slot being in fluid communication respectively with said first vacuum chamber and said second vacuum chamber, said first and second gripping slots being configured for folding and receiving inside the perimeter portions of the first and second sheet materials, respectively so that the first and second sheet materials are peripherally constrained owing to a combined action of aspiration, shape coupling, and friction that is generated in mutual contact between the first and second sheet materials and surfaces of said grasping frame-structure; a third vacuum chamber being defined in said grasping frame-structure, separate and independent of said first and second vacuum chambers, and configured for removing air from a zone that is interposed between the first and second sheet materials; and an abutting element, which extends along the inner perimeter of said grasping frame-structure, configured for receiving portions of the first and second sheet materials and configured for controlling a stretching stress and a positioning of the first and second sheet materials; said abutting element containing at least one aspiration opening in communication with said third vacuum chamber.
The closest reference of Fiorentini (WO ‘397) fails to disclose a single piece grasping frame-structure to perform simultaneous and independent gripping actions on the first and second sheet materials, respectively, wherein first and second gripping slots being configured for folding and receiving inside the perimeter portions of the first and second sheet materials, respectively, so that the first and second sheet materials are peripherally constrained. Therefore, claims 1-2 and 4-9 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/28/2022